Notice: This opinion is subject to formal revision before publication in the Atlantic
and Maryland Reporters. Users are requested to notify the Clerk of the Court of
any formal errors so that corrections may be made before the bound volumes go to
press.

             DISTRICT OF COLUMBIA COURT OF APPEALS

No. 13-BG-1076

IN RE: LILY MAZAHERY,
                         Respondent.
Bar Registration No. 480044                            BDN: 92-09, et al.

BEFORE: Blackburne-Rigsby and Beckwith, Associate Judges; and Steadman,
       Senior Judge.

                                    ORDER
                             (FILED - February 20, 2014)

      On consideration of the affidavit of Lily Mazahery, wherein she consents to
disbarment from the Bar of the District of Columbia pursuant to § 12 of Rule XI of the
Rules Governing the Bar of the District of Columbia Court of Appeals, which affidavit
has been filed with the Clerk of this Court, and the report and recommendation of the
Board on Professional Responsibility, it is this 20th day of February 2014

        ORDERED that the said Lily Mazahery is hereby disbarred by consent,
effective forthwith, and the time shall not begin to toll for reinstatement purposes,
until respondent files a compliant affidavit pursuant to D.C. Bar Rule XI, § 14 (g).

       The Clerk shall publish this order, but the affidavit shall not be publicly
disclosed or otherwise made available except upon order of the court or upon written
consent of the respondent.

       The Clerk shall cause a copy of this order to be transmitted to the Chairman of
the Board on Professional Responsibility and to the respondent, thereby giving her
notice of the provisions of Rule XI, §§ 14 and 16, which set forth certain
responsibilities of disbarred attorneys and the effect of failure to comply therewith.

                                         PER CURIAM